PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/005,946
Filing Date: 9 Dec 2013
Appellant(s): Freiherr von Stein et al.



__________________
Joyce von Natzmer
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 03 JAN 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 02 FEB 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 Claim(s) 1,3, 6-13,16-20, 23-24 is/are rejected under 35 U.S.C. 103(a) as obvious over
Coull et al. [US 2002/0142326 - hereinafter “Coull”] in view of Cote et al. [ US 2011/0250202 -
hereinafter “Cote”]. 
Claim 1 is drawn to a method for detecting an antibiotic resistance in a
predetermined micro-organism in a biological sample, comprising 4 required steps (i.e. Steps a.-
d.):
(a) contacting the biological sample with a first nucleic acid which is labeled with a first
label and which is configured to selectively hybridize with a nucleic acid in the predetermined
micro-organism under conditions wherein the first nucleic acid and the nucleic acid in the
predetermined microorganism selectively hybridize with each other,
(b) identifying the predetermined micro-organism in the biological sample by detecting
presence of the first label in an individual cell of the microorganism,
(c) contacting the biological sample with at least one probe for detection of an
antibiotic resistance via a presence of a resistance factor associated with the antibiotic
resistance in the individual cell, wherein said at least one probe is labeled with a second label or
a third label and is an antibody and/or a fragment thereof capable of selectively binding to
the resistance factor, and wherein the sample is contacted with the antibody and/or the
fragment thereof under conditions wherein the antibody or/and the fragment thereof selectively
binds to the resistance factor, wherein (a) and (c) are performed at the same time in the
biological sample, and
(d) determining the antibiotic resistance of the predetermined microorganism by the
detection of the presence of one or more of the following labels: the second label, and the third
label in the individual cell of the micro-organism, wherein (b) and (d) are performed at the same
time simultaneously in the biological sample.

sample by selective hybridization to a first nucleic acid molecule labeled with a first label. See especially paras 103-111. The method of Coull also comprises the use of encoded bead(s) attached to antibodies which antibodies bind to a predetermined target antigen of the micro-organism. Coull further teach that the binding steps (i.e. the hybridization/the antibody-antigen binding reactions and label(s) detection step can be carried out simultaneously (i.e. within a same time), see especially paras 74, 91 and 163. Finally, Coull clearly teach multiplexing wherein multiple different labels are determined simultaneous (i.e. at the same time, see especially paras 11, 126, 134 and 163). Coull does not teach using a probe labeled with a second or third label which probe is an antibody or fragment thereof and which antibody or fragment thereof targets an antibiotic resistance factor. However, the use of a labeled probe which is an antibody or fragment thereof and which targets an antibiotic resistance factor was known as evidenced by Cote, see the abstract. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Coull wherein, in addition, to determining if a predetermined organism is present in a biological sample, it also determined if said organism carries a particular antibiotic resistance factor. As regards the motivation to make the modification recited above the PHOSITA would have been motivated by a desire to learn as much as possible about any pathogens contained in a biological sample under study in as few assays.as possible and as quickly as possible and
without the need for culturing.

Claim 3 is drawn to an embodiment of the method of Claim 1 wherein (a), (b), (c) and (d) are performed simultaneously.
See paras 74, 91 and 159-163 in Coull. Here the examiner has read “simultaneous” to
be equivalent to “at the same time” and both to be equivalent to the phrase “within a same time
period/frame’”. Should the applicant argue that the teaching of  Coull in paras 74, 91 and 150-
163 do not amount to simultaneously performing steps (a), (b), (c) and (d), the examiner
asserts that it would have been prima facie obvious to the PHOSITA to modify the method of
Coull in view of Cote such that the hybridization/ binding step are carried out within the same time period, as defined above, as the label detection/decoding steps, such that they occur
simultaneously (i.e. at the same time/ within a same time period, see paras 74, 91 and 159-
161). The PHOSITA would have been motivated to make this modification because such a
modification would allow for the real-time detection of the hybridization/antibody binding

:11538 (1998)- hereinafter Sokol”] and/or Nie et al. [Analytical Chemistry 67 : 2849 (1995)-
hereinafter “Nie”].

Claim 6 is drawn to an embodiment of the method of claim 1, wherein the antibiotic
resistance is induced in the micro-organism.
This limitation is deemed inherent to the methicillin resistance shown in some S. aureus
strains. In support of this position consider Ubukata et al. [J. of Bacteriology 171(5) :2882 (1989)
- hereinafter “Ubukata”], and Peltier et al. [Water Research 44 :3829(2010) - hereinafter “Peltier’].

Claim 7 is drawn to an embodiment of the method of claim 1, wherein the antibody
includes a primary antibody capable of selectively binding to the resistance factor, and a
secondary antibody labeled with the second label, wherein the secondary antibody is capable of
selectively binding to the primary antibody.
Cote teach this limitation, see at least para 55.

Claim 8 is drawn to an embodiment of the method of claim 1, wherein the antibody
or/and the fragment thereof and the second label are coupled to one of more beads. 
Cote teach this limitation, see para 54 and 70. Also note that Coull teach antibodies attached to coded beads, see at least paras 86-88 and 150-163.


Coull teach the limitation(s) of Claim 9, see at least paras 86-88, 103-139 and 150-163.

Claim 10 is drawn to an embodiment of the method of claim 8, wherein in (c), a plurality
of the beads is coupled to the micro-organism cell.

Claim 16 is drawn to an embodiment of the method of claim 9, wherein in (c), a plurality
of the beads are coupled to the micro-organism cell.
These limitations are considered inherent the magnetic beads/particles of Cote. The
beads (e.g. paramagnetic beads) decorated with the antibodies specific for PBP2a of Cote would be expected to comprise multiple antibodies bound thereto and, as such, would be expected to bind to more than one microorganism, thereby forming an aggregate of beads and micro- organisms during the binding step taught by Cote.

Claim 11 is drawn, in part, to an embodiment of the method of claim 1, wherein the
antibiotic is selected from the group consisting of cephalosporins, penicillines, and beta-lactam
antibiotics.  Claim 12 is drawn to an embodiment of the method of claim 1, wherein resistance
against a beta-lactam antibiotic is detected by an antibody or/and a fragment thereof specifically
binding to beta-lactamase or/and PBP2a binding protein, or/and PBP2a binding protein. Claim
13 is drawn, in part, to an embodiment of the method of claim 1, wherein the microorganism is a
Methicillin Resistant Staphylococcus aureus (MRSA) or/and an Oxacillin Resistant
Staphylococcus aureus (ORSA), and wherein the antibiotic resistance is detected by the
expression of an altered Penicillin Binding Protein 2 or mecA protein.
Cote teach these limitations, see the abstract and para 4 and 89. It is noted that
Oxacillin Resistant Staphylococcus aureus (ORSA) is simply another name for
Methicillin Resistant Staphylococcus aureus (MRSA) . In support of this position, consider
McDougal et al. [J. of Clinical Microbiology 41(11) : 5113 (2003) - hereinafter “McDougal” —
]. It is further noted that. mecA is the gene in S. aureus that codes for Penicillin
Binding Protein 2 (i.e. PBP2). Thus, the mecA protein is equivalent to PBP2 protein. In support of this position consider Hiramatsu et al. [FEBS Letters 298(2-3) : 133-136 (1992) - hereinafter
“Hiramatsu”].

As regards Claim 18-20, note that Coull teach binding (i.e. hybridizing) hybridization
probes to NA within individual cells, see Figure 1A-1B and para 163.

Coull teach the limitations of Claim 23-24, see paras 57-60 which teach the use of
molecular beacon-type probes and Figure 1A-1B and the description thereof in at least para
163.


Claim(s) 22 and 5 is/are rejected under 35 U.S.C. 103(a) as obvious over Coull in view
of Cote as applied above against Claim 1 and further in view of Livermore et al. [J.
of Antimicrobial Chemotherapy 48 : Auppl.,S1,59-64 (2001) - hereinafter “Livermore”] 

 Claim 22 is drawn to a method for detecting an antibiotic resistance in a predetermined
micro-organism in a biological sample via a resistance factor, comprising:
(a) contacting the biological sample with a first nucleic acid which is labeled with a first label
and which is configured to selectively hybridize with a nucleic acid in the predetermined micro-
organism under conditions wherein the first nucleic acid and the nucleic acid in
the predetermined micro-organism selectively hybridize with each other,
(b) identifying the predetermined micro-organism in the biological sample by
detecting presence of the first label in an individual cell of the microorganism,
(c) contacting the biological sample of (b) with at least one substrate for detection of
an antibiotic resistance via the resistance factor in the individual cell, wherein said at least
one substrate is adapted to be modified by the resistance factor to create a modified substrate,
and wherein (a) and (c) are performed simultaneously in the biological sample, and
(d) determining the antibiotic resistance of the predetermined microorganism by the detection
of the presence of the modified substrate in the individual cell of the micro-organism, wherein
(b) and (d) are performed simultaneously in the biological sample.
Coull in view of Cote reasonably suggest a method of detecting an antibiotic resistance
in a predetermined micro-organism in a biological sample via a resistance factor comprising
most of the limitations of Claim 22 for at least the reasons detailed above (see the rejection of Claim 1), except these authors/inventors do not teach detecting an antibiotic resistance factor by contacting the biological sample of (b) with at least one substrate for detection of an antibiotic resistance via the resistance factor in the individual cell, wherein said at least one substrate is adapted to be modified by the resistance factor to create a modified substrate rather said authors/inventors, and in particular, Cote teach detecting the antibiotic resistance factor by using an labeled antibody capable of specifically bindings to said resistance factor. However, an assay for detecting an antibiotic resistance factor by contacting a biological sample with at least one substrate for detection of an antibiotic resistance via the resistance factor in the individual cell, wherein said at least one substrate is adapted to be modified by the resistance factor to create a modified substrate was known, see the Nitrocefin test taught by Livermore at least at  pg. 60 beginning at the first full para. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

As regards the limitation of Claim 22 that requires that steps (a) and (c) be performed
“at the same time” and that steps (b) and (d) be performed “at the same time’, Note the
examiner’s BRI of these terms/phase, as well as, the discussion of real-time assays recited
above.

Claim 5 is drawn to an embodiment of the method of claim 22, wherein said at least one
substrate can be modified by beta-lactamase, wherein the substrate is nitrocefin, and wherein
the sample is contacted with the substrate under conditions wherein the resistance factor
modifies the substrate.
Livermore teach these limitations, see especially those passages of Livermore cited
above.








Claim(s) 14 is/are rejected under 35 U.S.C. 103(a) as obvious over Coull in view of Cote as applied above against Claim 1 and further in view of Arthur et al. [US 2005/0112641 - hereinafter “Arthur’].

Claim 14 is drawn, in part, to an embodiment of the method of claim 1, wherein the
microorganism is Vancomycin Resistant Staphylococcus aureus (VRSA) and wherein
the antibiotic resistance is detected by detecting expression of a peptide selected from vanA
protein and/ or vanC protein.
Coull in view of Cote reasonably suggest a method for detecting antibiotic resistance in a
microorganism in a biological sample, as detailed above, which comprises most of the
limitations of Claim 14 except these authors/inventors do not teach detecting
vancomycin resistance or VRSA. However, the detection of VRSA by detecting vanA and/or
vanC, was well known, as evidenced by Arthur, see at least the abstract and paras 93-94. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the antibodies directed against vanA
and/or vanC of Arthur for the antibodies of Cote in order to detect VRSA. The substitution of
a second known method/reagent with known properties for a first known method/reagent with
known properties would have been prima facie obvious to the ordinary artisan at the time of the
invention in the absence of an unexpected result. As regards the motivation to make
the substitution recited above, the motivation to combine arises from the expectation that the
prior art elements will perform their expected functions to achieve their expected results
when combined for their common known purpose. Support for making this obviousness
rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in
KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). Furthermore, the PHOSITA
would have been motivated to make the modification recited above in order to detect VRSA 
in the biological samples of Coull in view of Cote.

 

4. 	Claim(s) 15 is/are rejected under 35 U.S.C. 103(a) as obvious over Coull in view of Cote
or Coull in view of Cote and Livermore as applied above against Claim 1 and 22 and further
in view of Cogburn [US 2003/0186299 - hereinafter “Cogburn’].

Claim 15 is drawn to a kit suitable for detecting an antibiotic resistance in an individual
cell of a predetermined micro-organism, comprising:
(a) a first nucleic acid capable of selectively hybridizing with a nucleic acid in
an individual cell of the predetermined micro-organism, wherein the first nucleic acid is labeled
with a first label, and
(b) at least one probe or substrate for detection of an antibiotic resistance in
the individual cell, said probe or substrate being
(i) an antibody or/and a fragment thereof, and wherein the antibody or/and
the fragment thereof is/are labeled with a second label and capable of selectively binding
to a resistance factor associated with the antibiotic resistance, and
(ii) a substrate which can be modified by beta-lactamase, wherein the substrate
is nitrocefin, and
(c) instructions as to how to simultaneously identify the predetermined micro-
organism and detecting the antibiotic resistance in the individual cell.
Coull in view of Cote or Coull in view of Cote and Livermore reasonably suggest a
Methods/kit for identify a microorganism and detecting antibiotic resistance in an microorganism
for at least the reason(s) recited above against Claim 1 (Coull in view of Cote) and/or Claim 22
(Coull in view of Cote and Livermore). Cote teach a kit comprising reagents (e.g. antibodies)
needed to detect antibiotic resistance factor(s), see at least the abstract. Livermore, as
evidenced from the rejection set forth in para 2 of this Office Action, teach a substrate for
detection of an antibiotic resistance factor (e.g. nitrocefin). Notably, the references cited , and in
particular Cote fail to teach including instructions in a kit, detailing how to perform their
method(s) using reagents found in their kit. However, it was well Known to include instructions
in kits which instructions detail the best mode of utilizing a kit and the components provided
therein, as evidenced by at least Cogburn, see para 56. Accordingly, absent an unexpected
result it would have been prima facie obvious to the PHOSITA at the time of the invention to
modify the kit reasonably suggested by Coull in view of Cote or Coull in view of Cote and
Livermore wherein a set of instructions is included in the kit as taught by Cogburn. The PHOSITA would have been motivated by a desire to inform the end-user of the kit as to how
best to utilize the kit to achieved the desired results.
5.	Claim(s) 1,3, 6-13,16,18-20 and 24 is/are rejected under 35 U.S.C. 103(a) as obvious
over Oliveira et al. [J. of Clinical Microbiology 40(1) :247 (2002) - hereinafter “Oliveira “] in view
of Cote and Aβmus et al. [Microbial Ecology 33: 32 (1997) - hereinafter “Aβmus”]  and/or  Gullberg et al. [PNAS 101 (22) : 8420 (2004) - hereinafter “Gullberg”] and/or Nolan et al. [US 2010/0151472 -hereinafter “Nolan’] and/or Coull - cited above.

As regards Claim 1,  Oliveira teach, see the entire document, a method for detecting/identifying a predetermined micro-organism in a biological sample which comprises most of the limitations of Claim 1 except for one aspect. In particular, Oliveira teach a method of detection/identification of S. aureus via a PNA FISH assay which assay uses a first nucleic acid labeled with a first
label (i.e. a PNA probe labeled with fluorescein) configured to selectively hybridize with a
nucleic acid (i.e. 16S rRNA) in the S. aureus microorganism. Oliveira do not teach detecting
antibiotic resistance and/or an antibiotic resistance factor using a differently labeled probe (i.e.
labeled differently from the label of the 1st NA). However, as evidenced by at least Cote, it was well known to detect antibiotic resistance factor(s) using labeled antibodies (i.e. at least one
probe) which specifically binds to an antibiotic resistance factor(s). Cote specifically teach
antibodies specific for PBP2a [i.e. a resistance factor(s) responsible for MRSA ], as well as,
methods of detecting MRSA using labeled antibody probes, see at least the abstract. That said,
neither Oliveira or Cote teach using a nucleic acid probe simultaneously with a labeled antibody
(i.e. performing a hybridization assay simultaneously with an immunoassay).However, it was
known as evidenced by at least Aβmus, see at least the abstract, to perform an in situ assay
which uses a labeled nucleic acid probe(s) and an immunoassay which uses labeled antibodies to detect a first nucleic acid target and a second protein target simultaneously wherein the labeled nucleic acid probe and labeled antibody are differently labeled. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method(s) of Oliveira wherein a cell or cells is/are screened for both identity and antibiotic resistance (e.g. methicillin resistance, as taught by Cote) simultaneously, at the same time (i.e. within a given time frame). The ordinary artisan would have been motivated to make the modification recited above in order to gain the  known advantages of multiplexing (i.e. detecting two or more target molecules simultaneously in a single assay), such as speed and a cost savings.. As regards the expectation of success, such flows directly from the prior art cited.

Claim 3 is drawn to an embodiment of the method of claim 1, wherein (a), (b), (c)
and (d) are performed simultaneously.
This limitation is considered inherent to the method reasonably suggested by Oliveira in
view of Cote and Aβmus.

Claim 6 is drawn to an embodiment of the method of claim 1, wherein the antibiotic resistance is induced in the micro-organism.
This limitation is deemed inherent to the methicillin resistance shown in some S. aureus
strains. In support of this position consider Ubukata  - cited previously, and Peltier – cited previously.

Claim 7 is drawn to an embodiment of the method of claim 1, wherein the antibody includes a primary antibody capable of selectively binding to the resistance factor, and
a secondary antibody labeled with the second label, wherein the secondary antibody is capable
of selectively binding to the primary antibody.
Cote teach this limitation, see at least para 55.

Claim 8 is drawn to an embodiment of the method of claim 1, wherein the antibody or/and the fragment thereof and the second label are coupled to one of more beads. 
Cote teach these limitation(s), see paras 54 and 70.

Claim 9 is drawn to an embodiment of the method of claim 8, wherein in (c) an
aggregate is formed, said aggregate comprising more than one micro-organism cell and at least
one of the one or more beads. Claim 10 is drawn to an embodiment of the method of claim 8,
wherein in (c), a plurality of the beads is coupled to the micro-organism cell. Claim 16 is drawn
to an embodiment of the method of claim 9, wherein in (c), a plurality of the beads are coupled
to the micro-organism cell.
These limitations are considered inherent the magnetic beads/particles of Cote. The
beads (e.g. paramagnetic beads) decorated with antibodies specific for PBP2a of Cote would be
expected to comprise multiple antibodies bound thereto and, as such, would be expected to
bind to more than one microorganism thereby forming an aggregate during the binding step
taught by Cote


Claim 11 is drawn, in part, to an embodiment of the method of claim 1, wherein
the antibiotic is selected from the group consisting of cephalosporins, penicillines, and beta-
lactam antibiotics. Claim 12 is drawn to an embodiment of the method of claim 1, wherein
resistance against a beta-lactam antibiotic is detected by an antibody or/and a fragment thereof
specifically binding to beta-lactamase or/and PBP2a binding protein, or/and PBP2a binding
protein. Claim 13 is drawn, in part, to an embodiment of the method of claim 1, wherein the
microorganism is a Methicillin Resistant Staphylococcus aureus (MRSA) or/and an Oxacillin
Resistant Staphylococcus aureus (ORSA), and wherein the antibiotic resistance is detected by
the expression of an altered Penicillin Binding Protein 2 or mecA protein.
Cote teach these limitations , see the abstract and paras 4 and 89. It is noted that
Oxacillin Resistant Staphylococcus aureus (ORSA) is simply another name for Methicillin
Resistant Staphylococcus aureus (MRSA) . In support of this position, consider McDougal – cited previously. It is further noted that. mecA is the gene in S. aureus that codes for Penicillin Binding Protein 2 (i.e. PBP2). Thus the mecA protein is equivalent to PBP2 protein. In support of this position consider Hiramatsu – cited previously.

As regards Claims 18-20 note that Aβmus teach detecting both a labeled 1st NA probe
and differently labeled antibody probe in a single cell (i.e. a biological sample). Also, note that Aβmus also teach using their labeled first nucleic acid probe and differently labeled antibody probes simultaneously such that the probe are used together during a single binding
step. See especially, the legend of Figure 2.

At least Oliveira teach the limitation of Claim 24, see at least the abstract, see at least
the abstract.
6.	 Claim(s) 14 is/are rejected under 35 U.S.C. 103(a) as obvious over Oliveira in view
of Cote and Aβmus and Gullberg and/or Nolan and/or Coull. as applied above against Claim 1
and further in view of Arthur – cited above.

Claim 14 is drawn to an embodiment of the method of claim 1, wherein the
microorganism is Vancomycin Resistant Staphylococcus aureus (VRSA) and wherein the
antibiotic resistance is detected by detecting expression of expression of a peptide selected
from vanA protein and/ or vanC protein.
Oliveira in view of Cote and ABmus reasonably suggest a method for detecting antibiotic
resistance in a microorganism in a biological sample, as detailed above, which comprises most  of the limitations of Claim 14 except these authors/inventors do not teach detecting vancomycin
resistance or VRSA. However, the detection of VRSA by detecting vanA and/or vanC, was well
known, as evidenced by Arthur see at least the abstract and paras 93-94. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the antibodies directed against vanA and/or vanC of Arthur for the antibodies of Cote in order to detect VRSA. The substitution of a second known method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). Furthermore, the PHOSITA would have been motivated to make the modification recited above in order to detect VRSA. In biological samples









7. 	Claim(s) 15 is/are rejected under 35 U.S.C. 103(a) as obvious over Oliveira in view of
Cote, Apmus or Gullberg and/or Nolan and/or Coull as applied above against Claim 1 and
further in view of Cogburn – cited above.

	As regards the kit of Claim 15.Oliveira in view of Cote, Aβmus and Livermore reasonably suggest a method/kit for simultaneously identify a microorganism and detecting antibiotic resistance in an microorganism for at least the reason(s) recited above against Claims 1. Cote further teach a kit comprising the reagents (i.e. antibodies) needed to detect antibiotic resistance factors, see at least the abstract. Notably, the references cited fail to teach including instructions in a kit, detailing how to simultaneously identify a predetermined micro-organism and detecting the  antibiotic resistance in an individual cell. However, it was well known to include instructions in kits which detail the best mode of utilizing a kit and the components provided therein, as evidenced by at least Cogburn, see para 56. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the kit reasonably suggested by Oliveira in view of Cote, Aβmus or Gullberg wherein a set of instructions is included in the kit as taught by Cogburn. The PHOSITA would have been
motivated by a desire to inform the end-user of the kit as to how best to utilize the kit to
achieved the desired results.

8. 	Claim(s) 23 is/are rejected under 35 U.S.C. 103(a) as obvious over Oliveira in view
of Cote and Aβmus or Gullberg and/or Nolan and/or Coull as applied above against Claim
1 and further in view of Lenaerts et al. [Applied and Environmental Microbiology 73(6): 2020
(2007) - hereinafter “Lenaerts”].
Claim 23 is drawn to an embodiment of the method of Claim 1 wherein the first NA is a
molecular beacon.
.Oliveira in view of Cote and Aβmus or Gullberg reasonably suggest a method for detecting an antibiotic resistance in a predetermined microorganism comprising most of the limitations of Claim 23 except these authors/inventors do not explicitly teach the use of molecular beacons. However, molecular beacons were well known, as was their use in in situ methods to identify microorganisms found in biological samples, see at least the abstract of Lenaerts. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute molecular beacon type-probes like those
disclosed by Lenaerts for the linear PNA probes of Oliveira. The substitution of a second known
method/reagent with known properties for a first known method/reagent with known properties
would have been prima facie obvious to the ordinary artisan at the time of the invention in the
absence of an unexpected result. As regards the motivation to make the substitution recited
above, the motivation to combine arises from the expectation that the prior art elements will
perform their expected functions to achieve their expected results when combined for their
common known purpose. Support for making this obviousness rejection comes from the
M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v.
Teleflex, Inc., et al., 550 U S.398 (2007).












(2) Response to Argument
The applicant traverses the obviousness rejection of Claim 1 over Coull in view of Cote arguing that the PHOSITA would have no reasonable expectation of success in combining Coull with Cote to arrive at the claimed invention. In addition, applicant argues that the Examiner’s stated motivation to combine “the PHOSITA would have been motivated by a desire to learn as much as possible about any pathogens contained in a biological sample under study in as few assays as possible and as quickly as possible and without the need for culturing” goes beyond the level of skill of the PHOSITA.  In response the examiner notes that “a motivation to combine may be found explicitly or implicitly in market forces; design incentives; the interrelated teachings of multiple patents; any need or problem known in the field of endeavor at the time of invention and addressed by the patent; and the background knowledge, creativity, and common sense of the person of ordinary skill.” Federal Circuit in Realtime Data, LLC v. Iancu (Fed. Cir. 2019) affirming the PTAB’s finding in the case. 
Simply adding an additional assay (an immunoassay for an antibiotic resistance factor) to an existing assay (a combined hybridization/immunoassay to identify bacteria within a biological sample), as in the instant case, would require no more than the common sense of the PHOSITA, as it was known that the determination of antibiotic drug resistance as early as possible is critical both in terms of costs and patient outcomes. 
In support of this position, consider points 1-3:

 1  See at least Sections 6 and 7 of Rao [Drugs 55(3) : 323-330 (1998)]. In particular, note that one of the factors which play an important role in the containment of antibiotic drug resistant organism (e.g. Drug-Resistant M. tuberculosis) and the prevention of outbreaks include rapid microbiological diagnosis and determination of resistance (emphasis added).

2  See Para 9 in Dailey [US 2003/002716] wherein these inventors teach :

[0009] Particularly for very ill patients, a nonspecific, delayed or inaccurate diagnosis may result in delayed and/or inappropriate treatment that can lead to further complications or even death. Inappropriate antibiotic administration, for example, may also result in development of antibiotic-resistant strains of bacteria. Furthermore, a delayed diagnosis has been found to increase the overall cost for treating infected patients. Barenfanger et al. (2000) J. Clin. Microbiol. 38(8):2824-2828.


3  See para 473 in Michon et al. [US2006/0218010] wherein these inventors teach:
[0473] The direct and indirect costs of infectious diseases are significant. Every hospital-acquired infection adds an average of $2,100 to a hospital bill. Bloodstream infections result in an average of $3,517 in additional hospital charges per infected patient because the patient stay averages an additional 7 days. A typical case of Lyme disease diagnosed in the early stages incurs about $174 in direct medical treatment costs. Delayed diagnosis and treatment, however, can result in complications that cost from $2,228 to 6,724 per patient in direct medical costs in the first year alone (Meltzer, et al. 1999).

These reference support the examiner’s rationale for combining Cote with Coull (i.e. the
PHOSITA would have been motivated by a desire to learn as much as possible about any
pathogens contained in a biological sample under study in as few assays as possible and as
quickly as possible and without the need for culturing.

Further, as regards the applicant’s argument that the PHOSITA would have no reasonable expectation of success in combining Coull with Cote because of the chance of cross-reactivity, which the applicant asserts is what Coull’s method seeks to avoid and which Coull acknowledges can be troublesome, the examiner notes that all immunoassays and DNA hybridization assays are at risk of cross reactivity/non-specific reactivity.  However, through the judicious selection of reagents/probes/reaction conditions and through the use of proper controls, the PHOSITA can readily mitigate the likelihood of such cross/non-specific reactions. Such trouble-shooting/optimization in the diagnostic arts was routine and well within the knowledge, skills, abilities and common sense of the PHOSITA at the time of the invention. Furthermore, methods of producing highly specific antigen binding molecules were known {e.g. monoclonal antibodies —see at least para 229 in Warthoe [US 2006/0024813]} as were method of producing highly specific nucleic acid probes see at least the abstract in Roller et al. [Microbiology 140 :2849-2858 (1994)].






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ETHAN C WHISENANT/Primary Examiner
Art Unit 1634                                                                                                                                                                                                        

Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                     

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                           
		



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an